Fourth Court of Appeals
                                       San Antonio, Texas
                                              August 16, 2018

                                           No. 04-18-00565-CR

                                           IN RE Roger SOLIZ

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

         On August 13, 2018, relator filed a petition for writ of mandamus. After considering the
petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at
a later date.

           It is so ORDERED on August 16, 2018.


                                                            _________________________________
                                                            Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2018.



                                                            ___________________________________
                                                            KEITH E. HOTTLE,
                                                            Clerk of Court




1
 This proceeding arises out of Cause No. 2009-CR-0755B, styled The State of Texas v. Roger Soliz, pending in the
175th Judicial District Court, Bexar County, Texas, the Honorable Catherine Torres-Stahl presiding.